This cause was submitted and considered under new rule 46, and the opinion of the court was prepared by
Mr. Justice Mayfield.
*588The complaint seeks recovery under the federal Employers’ Liability Act, but the proof fails to bring the case within the influence of said act, under the authority of Minneapolis & St. Louis Railroad v. Winters, 242 U. S. 353, 37 Sup. Ct. 170, 61 L. Ed. —, and our own case of Louisville & Nashville Railroad Co. v. Carter, 195 Ala. 382, 70 South. 655. Hence the trial court did not err in giving the general charge for defendant.
The judgment of the circuit court is affirmed.
Anderson, C. J., and Mayfield, Somerville, and Thomas, JJ., concur.